DETAILED ACTION


1. This communication is in response to the Application filed on 31 March 2021.
Claims 1-26 are pending and have been examined.
2. The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Information Disclosure Statement

1. The information disclosure statements (IDS) submitted on 31 March 2021 and 11 February 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 13-14, 20-22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Intent Mining from past conversations for Conversational Agent”, hereinafter referred to as Chatterjee et al., in view of US 20200320978, hereinafter referred to as Chatterjee et al. (2).

Regarding claim 1, Chatterjee et al. discloses a computer-implemented method for authoring a conversational bot (“Conversational systems are of primary interest in the
Al community. Chatbots are increasingly being deployed to provide round-the-clock support and to increase customer engagement…We conducted user studies to validate the effectiveness of the trained intent model generated in terms of coverage of intents, accuracy and time saving concerning manual annotation. Although the system is developed for building an intent model for the conversational system, this framework can also be used for a short text clustering or as a labeling framework,” Chatterjee et al., Abstract.) comprising: 

receiving conversation data, the conversation data comprising text derived from conversations, wherein each of the conversations is between a customer and a customer service representative (“Table 1. A sample conversation between a Customer (USER) and a Support Analyst (AGENT) along with Issue description added by Agent after the conversations in IT Support. The analyst is trying to solve a problem related
to Microsoft Skype for Business Application,” Chatterjee et al., Table 1.); 

receiving seed intent data that comprises seed intents, each of the seed intents comprising a seed intent label and sample intent-bearing utterances associated with the seed intent (“Clusters are labeled to generate seed data for each intent. Features extracted from the labeled conversations along with intent labels are used to generate
training data and train a statistical classifier,” Chatterjee et al., p.1, col. 2, last paragraph.); 

using an intent mining algorithm to automatically mine the conversation data to determine new utterances to associate with the seed intent (“In this work, we describe an Intent Mining framework that reduces the labeling effort significantly by using two sources of information - the metadata/ short description about conversations
and the conversations themselves (Refer to Table 1 for a sample conversation
in the helpdesk scenario),” Chatterjee et al., p. 1, col. 2, last paragraph.); 

augmenting the seed intent data to include the mined new utterances associated with the seed intents (Chatterjee et al., p. 1, col. 2, last paragraph.); and 

uploading the augmented seed intent data into the conversation bot and using the conversational bot to conduct automated conversations with other customers (“The trained model is tested with other domain conversations, it works reasonably(test accuracy in other domain: 80-89.8) well since the model predicts speaker's intent at very high-level,” Chatterjee et al., p. 3, col. 1, last sentence.); 

wherein the intent mining algorithm comprises: 

analyzing utterances occurring within the conversations of the conversation data to identify intent-bearing utterances (Table 4. Cluster View: Automatic Single & Multi Intent Identification, Chatterjee et al., p. 5.), wherein: 

the utterances each comprise a turn within the conversations whereby the customer, in the form of a customer utterance, or the customer service representative, in the form of a customer service representative utterance, is communicating (“Table 6 shows
the model accuracy in terms of 1 tum and 3 tum percent accuracy. 1 turn represents the accuracy of the intent model where the intent is identified correctly in the first response generated by the bot (and validated by users) and 3 tum accuracy shows the accuracy where intent is identified at max 3 attempts/turns,” Chatterjee et al., p. 5, 2nd col., 2nd paragraph.); and 

an intent bearing utterance is defined as one of the utterances determined to have an increased likelihood of expressing an intent (“Intents are a sequence of words which are mapped to predefined categories to comprehend user request,” Chatterjee et al., p. 2, sec. 2.); 

analyzing the identified intent-bearing utterances to identify candidate intents, wherein the candidate intents are each identified as being a text phrase occurring within one of the intent-bearing utterances that has two parts: an action, which comprises a word or phrase describing a purpose or task, and an object, which comprises a word or phrase describing an object or thing upon which the action operates (“For example, consider this two utterances - "Book a flight for me" and "Can you book a flight",” Chatterjee et al., p.3, col. 1, point 4. In this example, “book” is an action and “flight” is an object upon which the action operates.); 52Docket No: P21005-US-00 

for each of the seed intents, identifying seed intent alternatives from the sample intent-bearing utterances associated with the seed intent, wherein the seed intent alternatives are identified as being a text phrase occurring within one of the sample intent-bearing utterances that includes two parts: an action, which comprises a word or phrase describing a purpose or task (“We have used the textual descriptions to cluster conversations into unique groups, using a density-based clustering approach (discussed in section 3.2). Clusters are labeled to generate seed data for each intent. Features extracted from the labeled conversations along with intent labels are used to generate training data and train a statistical classifier,” Chatterjee et al., p. 1, last para. The various clusters represent seed intent alternatives.), and an object, which comprises a word or phrase describing an object or thing upon which the action operates (Chatterjee et al., p.3, col. 1, point 4.); 

associating the intent-bearing utterances from the conversation data with the seed intents via determining a degree of semantic similarity between: the candidate intents present in the intent-bearing utterances; and the seed intent alternatives belonging to each of the seed intent labels (“The algorithms automatically groups similar textual description into groups and ask human labeler to provide a label,” Chatterjee et al. p.4, col. 2, 2nd para. Clustering is determining degree of semantic similarity.). Chatterjee et al. (2) benefits Chatterjee et al. by providing the necessary hardware and accompanying instructions for implementing the intent mining algorithm of Chatterjee et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of Chatterjee et al. with those of Chatterjee et al. (2) complete the implementation of the conversational agent of Chatterjee et al.
As to claim 14, system claim 14 and method claim 1 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Chatterjee et al. (2), para [0011]-[0012], teaches a processor, CRM, and memory, and instructions.

Regarding claim 7, Chatterjee et al., as modified by Chatterjee et al. (2), discloses the method of to claim 1, further comprising: 

using the intent mining algorithm to automatically mine new intents, each of the mined new intents comprising an intent label, intent alternatives, and associated utterances (Chatterjee et al. The alternate clusters represent intent alternatives to which each new utterance intent may be mapped. And, each mined intent receives a label.); and 

augmenting the seed intent data to include the mined new intents (As Chatterjee et al. notes, new intents are included during the course of a conversation, thus augmenting the seed intent data.); 

wherein the intent mining algorithm further comprises: 

in accordance with one or more criteria, selecting salient intents from the candidate intents present in the intent-bearing utterances that are not already associated with one of the seed intents (hereinafter "unassociated intent bearing utterances") (The abstract of Chatterjee et al. notes propagation of intent labels to utterances not previously mapped to any cluster.); 

grouping the selected salient intents into salient intent groups in accordance with a degree of semantic similarity between the salient intents (A previously noted, Chatterjee et al. described grouping the salient intent with the cluster according to a degree of semantic similarity.); 

for each of the salient intent groups, selecting one of the salient intents as the intent label and designating the other salient intents as intent alternatives (Chatterjee et al. Utterances are mapped to intent labels represented by clusters.); and 

associating the unassociated intent-bearing utterances from the conversation data with the salient intent groups via determining a degree of semantic similarity between: the candidate intents present in the unassociated intent-bearing utterances; and the intent alternatives within each of the salient intent groups (Chatterjee et al. As noted, the intent alternatives are represented by clusters (i.e., groups). And, the unassociated intent-bearing utterances are mapped to the appropriate cluster according to a degree of semantic similarity.).  
As to claim 20, system claim 20 and method claim 7 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Chatterjee et al. (2), para [0011]-[0012], teaches a processor, CRM, and memory, and instructions.

Regarding claim 8, Chatterjee et al., as modified by Chatterjee et al. (2), discloses the method of claim 7, wherein the new mined intents each comprises: 

a given one of the salient intent groups (Chatterjee et al. As already noted, the intent groups are clusters.), each of which being defined by: 

the one of the salient intents that is selected as the intent label (Chatterjee et al. The intent is mapped to a label.); and 

the other of the salient intents that are designated as the alternative intents (Chatterjee et al. The other clusters represent alternative intents.); and 

the unassociated intent-bearing utterances that become associated with the given one of the salient intent groups (Chatterjee et al. As noted, the intent alternatives are represented by clusters (i.e., groups). And, the unassociated intent-bearing utterances are mapped to the appropriate cluster according to a degree of semantic similarity.).  
As to claim 21, system claim 21 and method claim 8 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 21 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Chatterjee et al. (2), para [0011]-[0012], teaches a processor, CRM, and memory, and instructions.

Regarding claim 9, Chatterjee et al., as modified by Chatterjee et al. (2), discloses the method of claim 8, wherein the identifying candidate intents comprises: 

using a syntactic dependency parser to analyze a grammatical structure of the intent-bearing utterance to identify head-token pairs, each head-token pair comprising a head word modified by a token word (Chisholm, p. 47, lines 7-35.); and 

using parts-of-speech (hereinafter "POS") tagging to tag parts of speech of the intent- bearing utterances and identifying as the candidate intents the head-token pairs in which the POS tag of the head word comprises a noun tag and the POS tag of the token word comprise a verb tag (Chisholm, p. 47, lines 7-35.).  

As to claim 22, system claim 22 and method claim 9 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 22 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Chatterjee et al. (2), para [0011]-[0012], teaches a processor, CRM, and memory, and instructions.

Regarding claim 13, Chatterjee et al., as modified by Chatterjee et al. (2), discloses the method of claim 8, wherein the associating the unassociated intent-bearing utterances from the conversation data with the salient intent groups comprises performing a first process repetitively to cover each of the unassociated intent-bearing utterances in relation to each of the salient intent groups (“Our work is at the intersection of these two approaches, in the sense that we mine candidate clusters in an unsupervised way,” Chatterjee et al., p. 2, col. 1, sec. 2. And, “Clusters are labeled to generate seed data for each intent. Features extracted from the labeled conversations along with intent labels are used to generate training data and train a statistical classifier,” Chatterjee et al., p.1, col. 2, last paragraph. And, Chatterjee et al., Algorithm 1, shows the repetitive process. Each cluster represents a seed intent and each utterance represents an intent which is mapped to a candidate/alternative clusters.), wherein, if described in relation to an exemplary first case involving first and second salient intent groups and a first unassociated intent-bearing utterances that contains first and second candidate intents, the first process includes: 

computing a degree of semantic similarity between each of the first and second candidate intents and each of the intent alternatives in the first salient intent group (Chatterjee et al. In the training stage, the intent-bearing utterances may contain multiple candidate intents used to generate multiple clusters (i.e., intent alternatives) corresponding to the first seed. The trained intent model is then deployed with a live conversation in which the utterances are mapped to the closest cluster (i.e., intent alternative) based on a similarity measure.); 

computing a degree of semantic similarity between each of the first and second candidate intents and each of the intent alternatives in the second salient intent group (  (Chatterjee et al. In the training stage, the intent-bearing utterances may contain multiple candidate intents used to generate multiple clusters (i.e., intent alternatives) corresponding to the first seed. The trained intent model is then deployed with a live conversation in which the utterances are mapped to the closest cluster (i.e., intent alternative) based on a similarity measure.); 

determining which of the intent alternatives produced the highest computed degree of semantic similarity (Chatterjee et al. p.4, col. 2, 2nd para.); and 

associating the first unassociated intent-bearing utterance with whichever of the first and second salient intent groups contains the intent alternative that was determined to produce the highest computed degree of semantic similarity (Chatterjee et al. p.4, col. 2, 2nd para.).
As to claim 26, system claim 26 and method claim 13 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 26 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Chatterjee et al. (2), para [0011]-[0012], teaches a processor, CRM, and memory, and instructions.

Claims 4-6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Intent Mining from past conversations for Conversational Agent”, hereinafter referred to as Chatterjee et al., in view of WO 2009050521, hereinafter referred to as Chisholm.

Regarding claim 4, Chatterjee et al., as modified by Chatterjee et al. (2), discloses the method of claim 1, but not wherein the identifying candidate intents comprises: 

using a syntactic dependency parser to analyze a grammatical structure of the intent- bearing utterance to identify head-token pairs, each head-token pair comprising a head word modified by a token word; using parts-of-speech (hereinafter "POS") tagging to tag parts of speech of the intent- bearing utterances and identifying as the candidate intents the head-token pairs in which the POS tag of the head word comprises a noun tag and the POS tag of the token word comprise a verb tag.

Chisholm is cited to disclose using a syntactic dependency parser to analyze a grammatical structure of the intent- bearing utterance to identify head-token pairs, each head-token pair comprising a head word modified by a token word (Chisholm, p. 47, lines 7-35. The tagger indicates that a syntactic dependency parsing is performed.); 

using parts-of-speech (hereinafter "POS") tagging to tag parts of speech of the intent- bearing utterances and identifying as the candidate intents the head-token pairs in which the POS tag of the head word comprises a noun tag and the POS tag of the token word comprise a verb tag (“The vanilla C&C tagger is optimised for performance on newswire named entity recognition tasks such as CoNLL-2003, and so a tagger which has been modified to improve its performance on the protein recognition task is used. Extra features specially designed for biomedical text are included, a gazetteer containing possible protein names is incorporated, an abbreviation retagger ensures consistency with abbreviations, and the parameters of the statistical model have been optimised….HEADWORD: The head word of the current noun phrase; ABBREVIATION: Matches any term which is identified as an abbreviation of a gazetteer term in this document; TITLE: Any term which is seen in a noun phrase in the document title; WORDCOUNTER: Matches any non-stop word which is among the ten most commonly occurring in the document; VERB: Verb lemma information added to each noun phrase token in the sentence,” Chisholm, p. 47, lines 7-35.). Chisholm benefits Chatterjee et al. by helping to identify parts-of-speech corresponding to an object and action within the intent-bearing utterances (Chisholm, p. 47, lines 7-35), thereby benefiting the intent-mining performance of Chatterjee et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of Chatterjee et al. with those of Chisholm to improve the conversational agent of Chatterjee et al.     
As to claim 17, system claim 17 and method claim 4 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Chatterjee et al. (2), para [0011]-[0012], teaches a processor, CRM, and memory, and instructions.

Regarding claim 5, Chatterjee et al., as modified by Chatterjee et al. (2), discloses the method of claim 1, wherein the identifying seed intent alternatives comprises: 

using a syntactic dependency parser to analyze a grammatical structure of the sample intent-bearing utterances to identify head-token pairs, each head-token pair comprising a head word modified by a token word; using parts-of-speech (hereafter "POS") tagging to tag parts of speech of the sample intent-bearing utterances and identifying as the candidate intents the head-token pairs in which the POS tag of the head word comprises a noun tag and the POS tag of the token word comprise a verb tag.

Chisholm is cited to disclose using a syntactic dependency parser to analyze a grammatical structure of the sample intent-bearing utterances to identify head-token pairs, each head-token pair comprising a head word modified by a token word (Chisholm, p. 47, lines 7-35. The tagger indicates that a syntactic dependency parsing is performed); 

using parts-of-speech (hereafter "POS") tagging to tag parts of speech of the sample intent-bearing utterances and identifying as the candidate intents the head-token pairs in which the POS tag of the head word comprises a noun tag and the POS tag of the token word comprise a verb tag (“The vanilla C&C tagger is optimised for performance on newswire named entity recognition tasks such as CoNLL-2003, and so a tagger which has been modified to improve its performance on the protein recognition task is used. Extra features specially designed for biomedical text are included, a gazetteer containing possible protein names is incorporated, an abbreviation retagger ensures consistency with abbreviations, and the parameters of the statistical model have been optimised….HEADWORD: The head word of the current noun phrase; ABBREVIATION: Matches any term which is identified as an abbreviation of a gazetteer term in this document; TITLE: Any term which is seen in a noun phrase in the document title; WORDCOUNTER: Matches any non-stop word which is among the ten most commonly occurring in the document; VERB: Verb lemma information added to each noun phrase token in the sentence,” Chisholm, p. 47, lines 7-35.). Chisholm benefits Chatterjee et al. by helping to identify parts-of-speech corresponding to an object and action within the intent-bearing utterances (Chisholm, p. 47, lines 7-35), thereby benefiting the intent-mining performance of Chatterjee et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of Chatterjee et al. with those of Chisholm to improve the conversational agent of Chatterjee et al.     
As to claim 18, system claim 18 and method claim 5 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Chatterjee et al. (2), para [0011]-[0012], teaches a processor, CRM, and memory, and instructions.

Regarding claim 6, Chatterjee et al., as modified by Chatterjee et al. (2) and Chisholm, discloses the method of claim 5, wherein the associating the intent-bearing utterances from the conversation data with the seed intents comprises performing a first process repetitively to cover each of the intent-bearing utterances in relation to each of the seed intents, wherein, if described in relation to an exemplary first case involving first and second seed intents and a first intent-bearing utterances that contains first and second candidate intents (“Our work is at the intersection of these two approaches, in the sense that we mine candidate clusters in an unsupervised way,” Chatterjee et al., p. 2, col. 1, sec. 2. And, “Clusters are labeled to generate seed data for each intent. Features extracted from the labeled conversations along with intent labels are used to generate training data and train a statistical classifier,” Chatterjee et al., p.1, col. 2, last paragraph. And, Chatterjee et al., Algorithm 1, shows the repetitive process. Each cluster represents a seed intent and each utterance represents an intent which is mapped to a candidate/alternative clusters.), the first process includes: 

computing a degree of semantic similarity between each of the first and second candidate intents and each of the intent alternatives in the first seed intent (Chatterjee et al. In the training stage, the intent-bearing utterances may contain multiple candidate intents used to generate multiple clusters (i.e., intent alternatives) corresponding to the first seed. The trained intent model is then deployed with a live conversation in which the utterances are mapped to the closest cluster (i.e., intent alternative) based on a similarity measure.); 

computing a degree of semantic similarity between each of the first and second candidate intents and each of the intent alternatives in the second seed intent (Chatterjee et al. In the training stage, the intent-bearing utterances may contain multiple candidate intents used to generate multiple clusters (i.e., intent alternatives) corresponding to the first seed. The trained intent model is then deployed with a live conversation in which the utterances are mapped to the closest cluster (i.e., intent alternative) based on a similarity measure.); 

determining which of the intent alternatives produced the highest computed degree of semantic similarity (Chatterjee et al. p.4, col. 2, 2nd para.); and 54Docket No: P21005-US-00 

associating the first intent-bearing utterance with whichever of the first and second seed intents contains the intent alternative that was determined to produce the highest computed degree of semantic similarity (Chatterjee et al. p.4, col. 2, 2nd para.).  
As to claim 19, system claim 19 and method claim 6 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Chatterjee et al. (2), para [0011]-[0012], teaches a processor, CRM, and memory, and instructions.

Allowable Subject Matter
Claims 2-3, 10-12, 15-16, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656